Exhibit 10.3

 

Street Address:                           

 

After recording return to:

 

 

MULTIFAMILY MORTGAGE,

ASSIGNMENT OF RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

 

MASSACHUSETTS

 

(Revised 3-1-2014)

 

--------------------------------------------------------------------------------


 

MULTIFAMILY MORTGAGE,

ASSIGNMENT OF RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

MASSACHUSETTS

 

(Revised 3-1-2014)

 

THIS MULTIFAMILY MORTGAGE, ASSIGNMENT OF RENTS, SECURITY AGREEMENT AND FIXTURE
FILING (“Instrument”) is made to be effective as of the       day of           ,
      , between                                              , a
                               organized and existing under the laws of
                                  , whose address
is                                                                                                                                             ,
as mortgagor
(“Borrower”),                                                                                                               ,
and                                                                  , a
                                                                           
organized and existing under the laws of                                     ,
whose address
is                                                                                                                                                                                                                                                                                                         ,
as mortgagee (“Lender”). Borrower’s organizational identification number, if
applicable, is                                                .

 

RECITAL

 

Borrower is indebted to Lender in the principal amount of
$                                        , as evidenced by Borrower’s
Multifamily Note payable to Lender dated as of the date of this Instrument, and
maturing on                               ,            (“Maturity Date”).

 

AGREEMENT

 

TO SECURE TO LENDER the repayment of the Indebtedness, and all renewals,
extensions and modifications of the Indebtedness, and the performance of the
covenants and agreements of Borrower contained in the Loan Agreement or any
other Loan Document, Borrower mortgages, warrants, grants with MORTGAGE
COVENANTS, conveys and assigns to Lender, upon the STATUTORY CONDITION, with the
STATUTORY POWER OF SALE, the Mortgaged Property, including the Land located in
                                                                      County,
Commonwealth of Massachusetts and described in Exhibit A attached to this
Instrument.

 

Borrower represents and warrants that Borrower is lawfully seized of the
Mortgaged Property and has the right, power and authority to mortgage, grant,
convey and assign the Mortgaged Property, and that the Mortgaged Property is
unencumbered, except as shown on the schedule of exceptions to coverage in the
title policy issued to and accepted by Lender contemporaneously with the
execution and recordation of this Instrument and insuring Lender’s interest in
the Mortgaged Property (“Schedule of Title Exceptions”). Borrower covenants that
Borrower will warrant and defend generally the title to the Mortgaged Property
against all claims and demands, subject to any easements and restrictions listed
in the Schedule of Title Exceptions.

 

--------------------------------------------------------------------------------


 

[INSERT CURRENT FORM OF UNIFORM COVENANTS]

 

21-30.             Reserved.

 

31.                               Acceleration; Remedies.

 

(a)                                 At any time during the existence of an Event
of Default, Lender, at Lender’s option, may declare the Indebtedness to be
immediately due and payable without further demand, and will have the STATUTORY
POWER OF SALE and any other remedies permitted by applicable law or provided in
this Instrument, the Loan Agreement or in any other Loan Document. Borrower
acknowledges that the power of sale granted in this Instrument may be exercised
by Lender without prior judicial hearing. Lender will be entitled to collect all
costs and expenses incurred in pursuing such remedies, including attorneys’
fees, costs of documentary evidence, abstracts and title reports.

 

(b)                                 If Lender invokes the STATUTORY POWER OF
SALE, Lender will mail a copy of a notice of sale to Borrower in the manner
provided by applicable law. Lender will publish the notice of sale and the
Mortgaged Property will be sold in the manner prescribed by the laws of
Massachusetts. Lender may, at Lender’s option, sell the Mortgaged Property in
one or more parcels and in such order as Lender may determine. Lender or
Lender’s designee may purchase the Mortgaged Property at any sale. The proceeds
of the sale will be applied in the following order:  (a) to all costs and
expenses of the sale, including attorneys’ fees and costs of title evidence;
(b) to the Indebtedness in such order as Lender, in Lender’s discretion,
directs; and (c) the excess, if any, to the person or persons legally entitled
to it.

 

(c)                                  This Instrument is with MORTGAGE COVENANTS
upon the STATUTORY CONDITION and upon the further condition that all covenants
and agreements of Borrower contained in this Instrument will be kept and fully
performed, and upon any breach of such covenants and agreements or if an Event
of Default will exist under this Instrument, Lender will have, as to the
Mortgaged Property, the STATUTORY POWER OF SALE, and as to the UCC Collateral,
all remedies of a secured party under the Uniform Commercial Code.

 

32.                               Release. Upon payment of the Indebtedness,
Lender will discharge this Instrument. Borrower will pay Lender’s reasonable
costs incurred in discharging this Instrument.

 

33.                               WAIVER OF TRIAL BY JURY.

 

(a)                                 BORROWER AND LENDER EACH COVENANTS AND
AGREES NOT TO ELECT A TRIAL BY JURY WITH RESPECT TO ANY ISSUE ARISING OUT OF
THIS INSTRUMENT OR THE RELATIONSHIP BETWEEN THE PARTIES AS BORROWER AND LENDER
THAT IS TRIABLE OF RIGHT BY A JURY.

 

--------------------------------------------------------------------------------


 

(b)                                 BORROWER AND LENDER EACH WAIVES ANY RIGHT TO
TRIAL BY JURY WITH RESPECT TO SUCH ISSUE TO THE EXTENT THAT ANY SUCH RIGHT
EXISTS NOW OR IN THE FUTURE. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY
GIVEN BY EACH PARTY, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF COMPETENT
LEGAL COUNSEL.

 

34.                               Miscellaneous. This Instrument is to be
recorded or filed with the registry of deeds or the registry district of the
Land Court for the county in which the Land is located and is intended to
constitute all of the following:

 

(a)                                 A mortgage deed under Massachusetts General
Laws c. 183, §18.

 

(b)                                 A fixture filing pursuant to Section 9-502
of the Uniform Commercial Code.

 

(c)                                  A security agreement and financing
statement under the Uniform Commercial Code.

 

(d)                                 A notice of assignment of rents or profits
under Massachusetts General Laws c. 183, §4.

 

Borrower covenants, warrants and represents that all of the proceeds of the
Indebtedness secured hereby will be used for business or commercial purposes,
none of the proceeds of the Indebtedness secured hereby will be used for
personal, family or household purposes, and that no individual liable for the
Indebtedness resides or intends to reside in any portion of the Mortgaged
Property.

 

35.                               Attached Riders. The following Riders are
attached to this Instrument:

 

[LIST EACH RIDER ATTACHED OR STATE “NONE.”]

 

[NOTE: LOCAL CUSTOM OR RULES MAY REQUIRE BORROWER TO SIGN EACH RIDER.]

 

36.                               Attached Exhibits. The following Exhibits, if
marked with an “X” in the space provided, are attached to this Instrument:

 

x                                 
Exhibit A                                             Description of the Land
(required)

o                                   
Exhibit B                                             Modifications to
Instrument

o                                   
Exhibit C                                             Ground Lease Description
(if applicable)

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has signed and delivered this Instrument, or has
caused this Instrument to be signed and delivered by its duly authorized
representative, as a sealed instrument.

 

[INSERT SIGNATURES AND ACKNOWLEDGMENTS]

 

--------------------------------------------------------------------------------


 

[INSERT RIDER(S) IF APPLICABLE]

 

[NOTE: LOCAL CUSTOM OR RULES MAY REQUIRE BORROWER TO SIGN EACH RIDER.]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

DESCRIPTION OF THE LAND

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

MODIFICATIONS TO INSTRUMENT

 

The following modifications are made to the text of the Instrument that precedes
this Exhibit:

 

B-1

--------------------------------------------------------------------------------